DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Vrla on 12 January 2022.
The application has been amended as follows: 

IN THE CLAIMS 
1. (Currently Amendment) A gas turbine engine system comprising: 
a gas turbine engine configured to provide thrust for propelling an aircraft, the gas turbine engine system including an engine core, a fan bypass duct, a first propulsor in the form of a fan, and a fan exit nozzle, the engine core including a compressor, a combustor, and a turbine arranged along an axis, the fan bypass duct arranged annularly around the engine core and having an inlet and a first outlet, the fan coupled to the turbine for rotation therewith and configured to propel air from atmosphere through the fan bypass duct to provide the thrust in a first direction extending from the inlet of the fan bypass duct toward the first outlet of the fan bypass duct, the fan exit nozzle located at the first outlet of the fan bypass duct, and the fan exit nozzle reconfigurable between a first configuration wherein the fan exit nozzle diffuses airflow airflow 
a heat exchanger system configured to provide cooling for the gas turbine engine, the heat exchanger system including a heat exchanger duct, a heat exchanger exit nozzle, and a heat exchanger, the heat exchanger duct being radially outwardly spaced from the fan bypass duct relative to the axis and having a first inlet receiving a first flow of cooling air and a first  discharging the first flow of cooling air, the heat exchanger disposed within the heat exchanger duct between the first inlet of the heat exchanger duct and the first outlet of the heat exchanger duct, and the heat exchanger exit nozzle located at the first outlet of the heat exchanger duct and reconfigurable between a first configuration and a second configuration, wherein the heat exchanger exit nozzle allows greater airflow airflow 
2First Named Inventor: Douglas Boyd Application No. 16/654,706 Page 3a flow transfer unit configured to selectively provide fluid communication between the heat exchanger duct and the fan bypass duct, the flow transfer unit including a transfer duct connected between the fan bypass duct and the heat exchanger duct, wherein the transfer duct cooperates with the fan bypass duct to define a second outlet of the fan bypass duct discharging a second flow of cooling air and wherein the transfer duct cooperates with the heat exchanger duct to define a second inlet of the heat exchanger duct receiving the second flow of cooling air between the heat exchanger and the first outlet of the heat exchanger duct, and a flow control valve coupled with the transfer duct and configured to selectively allow or restrict airflow from to ; and 
wherein the first inlet of the heat exchanger duct is reversed to be a second outlet of the heat exchanger duct discharging the second flow of cooling air when the heat exchanger exit nozzle is in the second configuration and the flow control valve allows airflow from the fan bypass duct to the heat exchanger duct.
2. (Original) The gas turbine engine system of claim 1, further comprising a controller connected to the fan exit nozzle, the heat exchanger exit nozzle, and the flow control valve, the controller configured to operate the gas turbine engine in one of a thrust mode and a reverse thrust mode.  

4. (Previously Presented) The gas turbine engine system of claim 2, wherein the fan exit nozzle is in the first configuration, the heat exchanger exit nozzle is in the 
5. (Currently Amended) The gas turbine engine system of claim 2, wherein the first flow of cooling air flows into the heat exchanger duct through the first inlet of the heat exchanger duct and exits the heat exchanger duct through the first outlet of the heat exchanger duct in response to the controller operating the gas turbine engine in the thrust mode.  
6. (Currently Amended) The gas turbine engine system of claim 5, wherein the first flow of cooling air exits the first outlet of the heat exchanger duct in a direction substantially the same as the first direction.  
7. (Currently Amended) The gas turbine engine system of claim 2, wherein the second flow of cooling air flows into the heat exchanger duct through the second inlet of the heat exchanger duct and exits the heat exchanger duct through the first inlet of the heat exchanger duct in response to the controller operating the gas turbine engine in the reverse thrust mode.  
8. (Currently Amended) The gas turbine engine system of claim 7, wherein the second flow of cooling air exits the first inlet of the heat exchanger duct in a direction substantially opposite the first direction.  
9. (Canceled)
10. (Currently amended) A gas turbine engine system comprising: 
a gas turbine engine that includes an engine core, a fan bypass duct, a fan, and a fan exit nozzle, the fan bypass duct arranged annularly around the engine core, the fan configured to propel air through the fan bypass duct, and the fan exit nozzle located at a first 
radially outwardly spaced from the fan bypass duct relative to the axis, between a first inlet of the heat exchanger duct and a first  of the heat exchanger duct, and a heat exchanger exit nozzle at the first outlet of the heat exchanger duct, wherein the first inlet of the heat exchanger duct receives a first flow of cooling air and the first outlet of the heat exchanger duct discharges the first flow of cooling air, and wherein the heat exchanger exit nozzle is reconfigurable between a first configuration that allows greater airflow therethrough and a second configuration that allows lesser airflow therethrough; and 
a flow transfer unit that includes a transfer duct fluidly connected between the fan bypass duct and the heat exchanger duct and a flow control valve configured to selectively allow or block fluid communication between the fan bypass duct and the heat exchanger duct, wherein the transfer duct cooperates with the fan bypass duct to define a second outlet of the fan bypass duct discharging a second flow of cooling air, wherein the transfer duct cooperates with the heat exchanger duct to define a second inlet of the heat exchanger duct receiving the second flow of cooling air, and wherein the second inlet of the heat exchanger duct first outlet of the heat exchanger duct; and 
wherein the first inlet of the heat exchanger duct is reversed to be a second outlet of the heat exchanger duct discharging the second flow of cooling air when the heat exchanger exit nozzle is in the second configuration and the flow control valve allows airflow from the fan bypass duct to the heat exchanger duct.  
11. (Original) The gas turbine engine system of claim 10, further comprising a controller connected to the fan exit nozzle and the flow control valve, the controller configured to operate the gas turbine engine in one of a thrust mode and a reverse thrust mode.  
12. (Canceled)
13. (Rejoined - Currently Amended) The gas turbine engine system of claim 11the first flow of cooling air flows into the heat exchanger duct through the  first outlet of the heat exchanger duct in response to the controller operating the gas turbine engine in the thrust mode, and wherein the second flow of cooling air flows into the  of the heat exchanger duct, which becomes the second outlet of the heat exchanger duct in response to the controller operating the gas turbine engine in the reverse thrust mode.  
14. (Rejoined - Currently Amended) The gas turbine engine system of claim 13, wherein the fan exit nozzle is in the first thrust position in response to the controller operating the gas turbine engine in the thrust mode, and wherein the fan exit nozzle is in the second thrust position in response to the controller operating the gas turbine engine in the reverse thrust mode.  
15. (Rejoined - Currently Amended) The gas turbine engine system of claim 14, wherein the gas turbine engine produces greater thrust in a first direction when the fan exit nozzle is in the first thrust position, and wherein the gas turbine engine produces lesser thrust in the first direction when the fan exit nozzle is in the second thrust position.  
16. (Currently Amended) The gas turbine engine system of claim 11, wherein the is configured to allow airflow through the first airflow through the first outlet of the heat exchanger duct in response to the controller operating the gas turbine engine in the reverse thrust mode.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 10, the prior art of record does not teach in combination with the other limitations of the independent claim: “the first inlet of the heat exchanger duct is reversed to be a second outlet of the heat exchanger duct discharging the second flow of cooling air when the heat exchanger exit nozzle is in the second configuration and the flow control valve allows airflow from the fan bypass duct to the heat exchanger duct”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741